DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10 of U.S. Patent No. 10509457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter involving reconfiguring a processor by using alternative parameters after initial operation per default parameters.
Instant
Patent
1. A method for facilitating adaptive frequency in a processor having a plurality of cores, the method comprising: conducting, via a processor testing system, tests on the processor; determining, via the processor testing system, default parameters for operating one or more of the cores, wherein the default parameters are based on results of the tests and cause one or more of the cores to operate within production yield 

processor, product data, and an alternative parameter set including a second plurality of combinations of frequency and voltage data 
default parameter set;  receiving, from a hypervisor controlling the first core, an indication to change the operating characteristic of the first core;  
and in response to receiving the indication to change the operating characteristic, issuing a signal to the first core to reset, in response to receiving the reset, reading
by the first core, one or more values of the alternative parameter set, and operating the first core in accordance with a second operating characteristic based, at least in part, on the one or more values of the alternative parameter set. 
6.  The method of claim 1, further comprising: testing the processor at frequencies and voltages outside the specification of the processor to obtain test results;  determining, based at least in part on the test results, the alternative parameter set;  and writing the default parameter set and the alternative parameter set to a product data storage on the processor. 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 15-20 recite “a machine readable storage medium.” However, Applicant has not provided antecedent basis and defined for the claimed terminology “a machine readable storage medium.” The broadest reasonable interpretation to a “machine readable storage medium” would cover transitory embodiments, like, signals. Signal per se does not fall within at least one of the four categories of patent eligible subject matter. Furthermore, Applicant has provided antecedent basis for a computer readable storage medium. However, Applicant defined the computer readable storage medium with open-ended language (“for example, “but not limited to”) in the specification. Since Applicant fails to specifically limit which forms the computer readable storage medium may takes, computer readable storage medium would also cover non-statutory embodiments.
Applicant is encouraged to replace “a machine readable storage medium” with a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy et al. (hereinafter Satyamoorthy1) (US 20130117589 A1), in view of Varma et al. (hereinafter Varma2) (US 20160252943 A1), and further in view of Zimmer et al., (hereinafter Zimmer3) (US 20070234075 A1).
As to claim 1, Satyamoorthy teaches a method for facilitating adaptive frequency in a processor having a plurality of cores [0072: “the processor includes one or more cores 120…"], the method comprising: 
determining default parameters for operating one or more of the cores, wherein the default parameters cause one or more of the cores to operate within production yield goals of the processor and are stored to a production data storage of the processor [0016: “…and a look-up table having target voltage values, sets of weight values, and sets of preset parameter values.”] [0066: “Most dynamic voltage frequency scaling (DVFS) systems use discrete operation voltage/frequency pairs, which are typically stored in look-up tables (LUT)"] [0073: “the frequency voltage-characteristics 
Satyamoorthy does not teach determining alternative parameters for operating one or more of the cores, wherein the alternative parameters cause one or more of the cores to operate outside production yield goals of the processor and are stored in the production data storage of the processor, and wherein the alternative parameters are usable to reconfigure one or more of the cores after an initial operation per the default parameters.
Varma teaches a system that uses multi-core processor for parallel processing computer programs [FIG. 1] [0025: “system 100 may include various components, including a processor which as shown is a multicore processor.”], wherein each core of the multi-core processor can be independently controlled [0026: “In addition, each core may be associated with an integrated voltage regulator (VR) 125a- 125n which receives the primary regulated voltage…”]. Furthermore, Varma teaches storing an alternative parameter set comprising a second plurality of combinations of frequency and voltage data indicating frequencies and voltages outside the specification of the processor that have been verified for the processor via testing the processor in the memory of the processor  [0121: “In an embodiment, manufacturing information storage 1670 may include a plurality of entries each associated with a core or other functional unit of processor 1600. In such embodiment, each entry may include a plurality of characteristic values for the corresponding core/unit, e.g., as determined during 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of operating a core of the multi-core processor in a turbo mode based on workload as suggested in Varma into Satyamoorthy because they are directed to method for controlling voltage and frequency of processor. By incorporating Varma's teaching would increase performance of processor in the teaching of Satyamoorthy.
Satyamoorthy in view of Varma does not teach testing the processor to obtain test result, determining the default parameter sets based at least in part on the test result.
Zimmer teaches a method for testing a processor, determining operating parameters based on a result of test, and storing the operating parameters [0014: “The 
	Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of testing the processor for determining operating parameters as suggested in Zimmer into Satyamoorthy in view of Varma they all are directed to method for controlling voltage and frequency of processor. By incorporating Zimmer’s teaching would calibrate the operating parameter values in the teaching of Satyamoorthy in view of Varma.
As to claim 2, Satyamoorthy teaches the method of claim 1 further comprising: operating the processor according to the default parameters [0074: "when the processor 105 has to operate at a particular frequency, the controller 110 can control the voltage regulator 114 based on the voltage specified in the frequency-voltage characteristics stored in the LUT 140."].
As to claim 3, Varma further teaches the method of claim 1 further comprising: detecting, by the processor, an indication to change operating characteristics of the processor [0031: “DVFS may be performed using Intel TurboBoost.TM. technology to enable one or more cores or other compute engines to operate at higher than guaranteed operating frequency based on conditions (e.g., workload and availability)”] 
As to claim 4, Verma further teaches wherein the indication to change the operating characteristic comprises receiving the indication from a source external to the processor [control signal from power control unit 255].
As to claim 5, Verma further teaches the method of claim 1 further comprising: reconfiguring the processor in accordance with the alternative parameters [0031: “DVFS may be performed using Intel TurboBoost.TM. technology to enable one or more cores or other compute engines to operate at higher than guaranteed operating frequency based on conditions (e.g., workload and availability)”] [0030: “This P0 state may thus be an opportunistic or turbo mode state…processor hardware can configure the processor or at least portions thereof to operate at a higher than guaranteed frequency.”] [0033: “In one embodiment, each such core may be of an independent power domain and can be configured to enter and exit active state and/or maximum performance states based on workload.”].
As to claim 6, Satyamoorthy in view of Varma teaches wherein the default parameters cause the processor to operate at a first voltage and [Satyamoorthy, 0066: “Most dynamic voltage frequency scaling (DVFS) systems use discrete operation voltage/frequency pairs, which are typically stored in look-up tables (LUT)"] [0073: “the frequency voltage-characteristics can be stored in a look-up table (LUT) 140."] [0074: 
As to claim 7, Satyamoorthy teaches wherein the first voltage and frequency are within the production yield goals of the processor [0074: "when the processor 105 has to operate at a particular frequency, the controller 110 can control the voltage regulator 114 based on the voltage specified in the frequency-voltage characteristics stored in the LUT 140."].
As to claims 8-14, they relate to apparatus claims comprising the same subject matters claimed in 1-7. Therefore, they are rejected under the same reasons applied to claims 1-7.
As to claim 15-20, they relate to medium claims comprising the same subject matters claimed in 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Satyamoorthy was cited in the IDS filed on 11/08/2019.
        2 Varma was cited in the IDS filed on 11/08/2019.
        3 Zimmer was cited in the IDS filed on 11/08/2019.